Landis, Judge:
The above-entitled appeal for reappraisement was submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto subject to the approval of the court:
That the merchandise covered by the above-entitled appeal for re-appraisement consists of steel scrap similar in all material respects to the merchandise which was the subject of Acme Steel Company v. United States [sic], C.A.D. 841.
That the issues are similar in all material respects to the issues involved in said G.A.D. 841, and that the record therein may be incorporated herein and that the merchandise in this case was sold under conditions and practices similar to those which existed in said C.A.D. 841.
That at the time of exportation the price at which such or similar merchandise was freely sold in the principal markets of Canada, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was $12.95 (Canadian currency) per hundred pounds for size % x .020, and $13.32 (Canadian currency) per hundred pounds for size % x .015.
That the instant appeal is submitted for decision on the incorporated record and this stipulation.
*571Upon the established facts and following the authority cited, I find and hold that export value, as defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs 'Simplification Act of 1956, section 2(a), 70 Stat. 943, 19 U.S.C., section 1401a(b), is the proper basis for the determination of the value of the merchandise here involved, and I find and hold that such statutory value is $12.95 (Canadian currency) per hundred pounds for size % by 0.020 inch and $13.32 (Canadian currency) per hundred pounds for size % by 0.015 inch.
Judgment will be entered accordingly.